Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-4, 7-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broussard in view of Blendinger.
	Broussard discloses a separator for oil and water comprising a pump (20) which combines a stream of treated water (via 63) and gas from the top of the separator (via 43) to form bubbles having a size of less than 100 microns (see column 2, lines 57-59), substantially as claimed. Claims 1 and 10 differ from Broussard in recitation of gas inlets before and after the impeller of the pump. It is known to use such multiple gas inlets, as exemplified by Blendinger (figure 2). It would therefore have been obvious for one skilled in the art to use gas inlets before and after the impeller of the pump of Broussard, to better control the bubble size.
With respect to claims 2, 3, 11 and 12, which recite the relative sizes of the oil and gas droplets, it is submitted that these would have been result effective variables, depending on the characteristics of the oil droplets in the influent, and therefore fail to patentably distinguish over the prior art, absent a declaration showing unexpected results.
With respect to claim 13, it is submitted that Blendinger additionally discloses the addition of sensors to control the process (paragraphs 42-44), and that the addition of such a control system would have been obvious in the system of Broussard, to optimize the separation. With respect to claims 4, 7 and 14, it is submitted that since the Blendinger reference discloses the use of size measuring instruments such as optical devices, the addition of size measurement of additional parameters would have been obvious for one skilled in the art, absent a declaration of unexpected results.
3.	Claim(s) 1-4, 8-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richerand in view of Blendinger.
Richerand discloses a separator for oil and water comprising a pump (16, 60) which combines a stream of treated water (see figure 7) and/or gas from the top of the separator (see figure 1, via needle valve 20) to form bubbles having a size of less than 100 microns (see figure 11), substantially as claimed. 
Claims 1 and 10 differ from Richerand in recitation of gas inlets before and after the impeller of the pump. It is known to use such multiple gas inlets, as exemplified by Blendinger in figure 2. It would therefore have been obvious for one skilled in the art to use gas inlets before and after the impeller of the pump of Richerand, to better control the bubble size.
With respect to claims 2, 3, 11 and 12, which recite the relative sizes of the oil and gas droplets, it is submitted that these would have been result effective variables, depending on the characteristics of the oil droplets in the influent, and therefore fail to patentably distinguish over the prior art, absent a declaration showing unexpected results.
With respect to claim 13, it is submitted that Blendinger additionally discloses the addition of sensors to control the process in paragraphs 42-44, and that the addition of such a control system would have been obvious in the system of Broussard, to optimize the separation. With respect to claims 4, 7 and 14, it is submitted that since the Blendinger reference discloses the use of size measuring instruments such as optical devices, the addition of size measurement of additional parameters would have been obvious for one skilled in the art, absent a declaration of unexpected results.
4.	Claim(s) 1-4, 7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmour in view of Blendinger.
Gilmour discloses a separator for oil and water having a pump (not shown, but required to generate the disclosed 30 – 140 psi, also disclosed for gas as 26) which combines influent liquid and gas to form bubbles of 60 – 100 microns (see background), with a controller (110), substantially as claimed.
Claims 1 and 10 differ from Gilmour in recitation of gas inlets before and after the impeller of the pump. It is known to use such multiple gas inlets, as exemplified by Blendinger in figure 2. It would therefore have been obvious for one skilled in the art to use gas inlets before and after the impeller of the pump of Gilmour, to better control the bubble size.
With respect to claims 2, 3, 11 and 12, which recite the relative sizes of the oil and gas droplets, it is submitted that these would have been result effective variables, depending on the characteristics of the oil droplets in the influent, and therefore fail to patentably distinguish over the prior art, absent a declaration showing unexpected results.
With respect to claims 4, 7 and 14, which recite the measured parameters as being or including oil droplet or solids size, it is submitted that, since Gilmour and Blendinger disclose the measurement of bubble size, that an addition of measurement of contaminant size would have been an obvious addition, to further improve separation, absent a declaration showing unexpected results.
5.	Claims 6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 10 in view of Oklejas.
Claim 6 differs from claim 1 and claim 18 differs from claim 10 in recitation of operating the pump at a frequency of at least 70 hz; while claim 19 is an independent claim similar to claim 1, with the addition of increasing the frequency of the pump to provide an air bubble density of at least 9%; specified to be at least 70 hz in claim 20.
It is known to vary the frequency of the pump in a similar system, as exemplified by Oklejas (224). It would therefore have been obvious for one skilled in the art to vary the frequencies of the systems of claims 1 and 10, to optimize separation. With respect to the recitations of 70 hz and 9%, it is submitted that these would have been an obvious result-effective variables, and therefore fail to patentably distinguish over the prior art, absent a declaration showing unexpected results.
6.	Applicant's arguments filed on March 17, 2020 have been fully considered but they are not persuasive.
Applicant argues that Broussard, Richerand and Gilmour do not disclose the admission of gas to both the front and back sections of the impellor. It is submitted that this recitation was formerly in claims 5 and 15, now canceled. With respect to claims 5 and 15, applicant makes no arguments other than stating that the cancelation of these claims renders the rejection moot. It is submitted that the rejection is no longer moot, as the recitations of these claims have now been added to the independent claims.
With respect to claims 4, 7 and 14, applicant argues that the prior art is limited to bubble size sensors. It is submitted that, in light of the general disclosure of size measurement, it would have been obvious for one skilled in the art to add other size measurement devices as well, to better control the separation, absent a declaration of unexpected results. See also figure 3 of the Richerand reference, which discloses a relationship between bubble and droplet size.
With respect to claims 2, 3, 6, 11, 12 and 18-20, applicant relies on the patentability of the of the claims based on the amendment, addressed by the addition of the Blendinger reference, formerly applied to dependent claims 5 and 15, to the rejections. 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778